DISSENTING OPINION.
Snodgrass, J.
I cannot concur in the conclusion reached on the question of communications with the jury. I understand the rule to be, that where a communication is shown to have been made to a juryman, it devolves upon the State the onus of showing clearly that it was not prejudicial to defendant. The law does not undertake to determine how injurious _ influences may be transmitted from without, or assume that it may not be done through relatives and families of jurymen. - It forbids them all, and when it appears that a communication of any kind has been allowed, • the establishment of the fact makes it unlawful, however innocent. Whatever may be its nature, it is not merely pre-' sumed to be, it is unlawful; but if in fact it is explained as innocent in its nature, and not prejudicial to defendant, the reception of such communication is not reversible error. Here written and oral communications of families and relatives are proven. In explanation, it is not only not proven what certain of these communications were, but it is not even’ said by the officei’s who had charge *654of the jury, in their testimony on this point, taken on the motion for a new trial, that they were not about this case; nor even the opinion ex-' pressed that they were not prejudicial to defendant.
The view that this is technical is true. It is •technical in one sense, that a jury must be kept separate and apart from others, and not be communicated with, and in another it is technical that .defendant is entitled to a trial at all; but the communications which are forbidden, when unexplained, can never be other than material, unless we change the rule, and presume them all lawful and harmless until the contrary appears.
Like all other rules of law, it must .have a statement in terms. This is its formula and expression; if it be the “husk of a technicality,”-as indicated by the majority, it is only unfortunate in present characterization. The rule remains sound, however, as an essential requisite to secure the most inestimable right of the citizen — that of a fair trial.
Entertaining this view, I think a new .trial should be granted'.